Moyer, C J.,
dissenting.
{¶ 37} I respectfully dissent. This case, and many that have come before it, is an example of the difficult position in which courts are placed when legislatures adopt statutes that include words that are critical to the application of the statute, but then fail to define those words.
{¶ 38} Whether a record is a public record depends upon whether the record is kept by a public office. R.C. 149.43(A)(1). “Public office” is defined to include a number of designated legal entities. R.C. 149.011(A). Included among them are “institution[s]” and “public institution[s].” Id. The task of determining which *466entities fall into those categories has been left to the courts, and this court has done so on a case-by-case basis. Our long line of cases and the majority opinion in this case should convince the General Assembly that it, rather than this court, should define the terms in a manner that would settle the policy issues that are determined each time a court applies the broad statutory language to the facts in individual cases.
{¶ 39} The majority has comprehensively reviewed the jurisprudence relating to the issue. In the absence of a more precise legislative definition of what constitutes a public office subject to public records acts, federal and state courts have developed a “functional equivalency” analysis to determine whether particular entities are subject to these laws. I do not disagree with the majority’s transformation of the various iterations of the Ohio test into a functional-equivalency test. I strongly disagree with the conclusion of the majority that application of the functional-equivalency test requires us to reverse the judgment of the court of appeals.
{¶ 40} In the absence of legislative action, the functional-equivalency test is an improvement over the current two- and three-part tests used previously because it provides more detailed guidance for litigants, the public, and the courts.
{¶ 41} In adopting its version of the functional-equivalency test, however, the majority fails to give any guidance as to the appropriate balancing of the different factors. From its application of the test, it appears that the majority believes that in order for an entity to be deemed a public institution under R.C. 149.011(A), all four elements of the functional-equivalency test must support such a conclusion. I disagree with that approach. And others disagree as well. See Marks v. McKenzie High School Fact-Finding Team (1994), 319 Ore. 451, 463, 878 P.2d 417 (“no single factor is either indispensable or dispositive”); Ry. Labor Executives’ Assn. v. Consol. Rail Corp. (D.C.D.C.1984), 580 F.Supp. 777, 778 (“All relevant factors are to be considered cumulatively, with no single factor being essential or conclusive”).
(¶ 42} Some courts include additional factors in the functional-equivalency analysis. See Ry. Labor Executives’ Assn., 580 F.Supp. at 778-779 (“The following factors are among those most often cited in this analysis: The performance of governmental functions by the entity, the presence of substantial government control over the entity’s day to day operations, authority of the entity to make and implement decisions, the nature of the government’s financial involvement with the entity, the existence of a federal charter, and the status of the entity’s employees”); Marks, 319 Ore. at 463-464, 878 P.2d 417 (adding two factors to the list adopted by the majority herein: “The scope of the authority granted to and exercised by the entity” and “[t]he status of the entity’s officers and employees”).
*467{¶ 43} I would apply the foregoing analysis of the functional-equivalency test to Oriana House as follows:
{¶ 44} 1. Governmental Function — Under R.C. 1.05, “imprisonment” means being imprisoned under a sentence imposed for an offense. Oriana House performs the day-to-day operations of the Summit County Community-Based Correctional Facility (“CBCF”) for Summit County. The CBCF receives all of its operating revenues from a state agency, the Ohio Department of Rehabilitation and Correction. The statutory purpose of the department is to “maintain, operate, manage, and govern all state institutions for the custody, control, training, and rehabilitation of persons convicted of crime and sentenced to correctional institutions.” R.C. 5120.05. Oriana House maintains custody of and provides training and rehabilitative services to convicted criminals with public funds that flow from the Department of Rehabilitation and Correction through the Summit County CBCF. There can be no dispute that the administration of prisons has traditionally been a uniquely governmental function. Mossman v. Donahey (1976), 46 Ohio St.2d 1, 19-20, 75 O.O.2d 1, 346 N.E.2d 305; Oriana House, Inc. v. Montgomery, 108 Ohio St.3d 419, 2006-Ohio-1325, 844 N.E.2d 323, ¶ 15.
{¶ 45} 2. Level of Government Funding — The fact that an entity receives public funds does not necessarily mean that the entity is a public office for purposes of the Public Records Act. State ex rel. Strothers v. Wertheim (1997), 80 Ohio St.3d 155, 161, 684 N.E.2d 1239. If the contrary were so, any private organization that receives grant money could arguably be deemed a public office. I would not support such a conclusion, and an affirmance of the court of appeals decision here does not produce such a result. The suggestion by amici that unless the court of appeals decision is reversed, any private contractor receiving funds under contract with a public agency would be deemed a public office is not supported by the opinion of the court of appeals. In fact, under R.C. 149.431, the General Assembly requires a disclosure of only some of the financial records of organizations with government service contracts. R.C. 149.431 provides some indication that the General Assembly recognizes that not all entities providing services under government contracts are public offices for purposes of the Public Records Act.
{¶ 46} Nevertheless, the level of government funding is a relevant factor, and in my view, it should be given more weight than other factors. Oriana House received 100 percent of the Summit County CBCF’s revenues — which are all public funds. Eighty-eight percent of Oriana House’s total revenues came from public sources. That fact, together with the fact that Oriana House was serving a traditional government function, should be enough to at least permit the State Auditor access to the records of all expenditures of the state funds received by *468Oriana House. Oriana House could, of course, seek protection of any records pertaining to use of funds obtained exclusively from private sources.
{¶ 47} Under the majority holding, some of the records of Oriana House are closed to the State Auditor, even though the pages of those records would reveal the manner in which a substantial amount of public funds were expended. A private entity that receives 88 percent of its funding from public sources should not be permitted to keep the public, which provided most of its total revenue, from knowing how those funds were spent.
{¶ 48} 3. Extent of Government Involvement or Regulation- — -There is no evidence here that any government entity controls the day-to-day operations of Oriana House. However, there is evidence that there was such lack of control on the part of the Summit County Judicial Corrections Board that Oriana House essentially acted as the Summit County CBCF. The president and chief executive officer of Oriana House acted in a dual capacity — he was also the director of the Summit County CBCF. He signed the Summit County CBCF grant application for fiscal years 2002 and 2003 and received the notification from the Ohio Department of Rehabilitation and Correction of its approval of the grant. The Summit County Judicial Corrections Board permitted Oriana House to operate the CBCF without any rules. These facts distinguish this case from previous cases in which we determined that the private entity in question was not a public office. For example, in State ex rel. Stys v. Parma Community Gen. Hosp. (2001), 93 Ohio St.3d 438, 755 N.E.2d 874, Parma Hospital was operated by an 18-member board of trustees composed of residents from all of the cooperating municipalities. Id. at 441, 755 N.E.2d 874. The members of the board that operated the hospital were not officers in any of the cooperating municipalities, and that board decided the terms and conditions of employment for hospital staff. Id. Parma Hospital clearly was operated by an independent, private entity.
{¶ 49} As an institution that receives prisoners in the Ohio penal system, Oriana House certainly was required to meet the standards that were created by the Department of Rehabilitation and Correction. R.C. Chapter 5149 and Ohio Adm.Code Chapter 5120.
{¶ 50} 4. Whether the Entity was Created by the Government — Oriana House was created as a private, nonprofit corporation. I would give that factor very little weight in the context of this case. Surely even the majority would not hold that a private entity that receives all of its funds from public sources is not a public office. Again, the focus of the test should be upon the importance of public funds to the purposes and work of the private entity. Although not suggested here, we should not permit private entities to be created to perform traditional government functions and then permit them to keep from public view the expenditures of public funds.
Benesch, Friedlander, Copian & Aronoff, L.L.P., Orla E. Collier III, and Frank J. Reed Jr., for appellant.
Jim Petro, Attorney General; and Isaac, Brant, Ledman & Teetor, L.L.P., Mark Landes, and Mark H. Troutman, for appellee.
Collis, Smiles & Collis, L.L.C., and Terri-Lynne B. Smiles, urging reversal for amici curiae Corporation for Ohio Appalachian Development, Ohio Association of Nonprofit Organizations, Ohio Hospital Association, Association of Ohio Philanthropic Homes, Housing and Services for the Aging, Ohio Association of Community Action Agencies, the Betty Jane Center, the Ohio Association of Second Harvest Foodbanks, the Ohio Association of Child Caring Agencies, Ohio Partners for Affordable Energy, the Center for Community Solutions, the Action Ohio Coalition for Battered Women, the Now Education and Legal Fund, the Association for Children for Enforcement of Support, the Ohio Head Start Association, Coalition on Homelessness and Housing in Ohio, Envirotest Systems Corporation, Ohio United Way, and United Rehabilitation Services of Greater Dayton.
{¶ 51} If we balance the four factors of the functional-equivalency test, the evidence establishes that Oriana House is a public institution and, thus, is subject to the Public Records Act. Oriana House performs all of the duties of the Summit County CBCF, a public office, in return for all of the revenues provided by the Department of Rehabilitation and Correction for the CBCF. Oriana House performs these historically governmental functions with seemingly no oversight by the Summit County Judicial Corrections Board and while its president simultaneously performed the role of director of the CBCF during much of the time in question.
{¶ 52} Under these circumstances, and given our duty to resolve any doubts. regarding the public status of an entity so as to find it subject to R.C. 149.43, Oriana House acts as the functional equivalent of a public office.
{¶ 53} I agree with the observation of the Tennessee Supreme Court in Memphis Publishing Co. v. Cherokee Children & Family Servs., Inc. (2002), 87 S.W.3d 67, 79: “A private business does not open its records to public scrutiny merely by doing business with, or performing services on behalf of, state or municipal government. But when an entity assumes responsibility for providing public functions to such an extent that it becomes the functional equivalent of a governmental agency, the * * * Public Records Act guarantees that the entity is held accountable to the public for its performance of those functions.”
{¶ 54} The court of appeals correctly held that Oriana House is a public office subject to the Public Records Act, and its judgment should be affirmed.
Resnick and O’Connor, JJ., concur in the foregoing dissenting opinion.
Bricker & Eckler, L.L.P., and Quintín F. Lindsmith, urging reversal for amicus curiae Ohio Community Corrections Association.
Roetzel & Andress, L.P.A., and Thomas L. Rosenberg, urging reversal for amicus curiae Ohio Domestic Violence Network.